Citation Nr: 0424740	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as fifty (50) percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  Service-connected PTSD is manifested primarily by 
complaints of nightmares and disturbing thoughts about 
Vietnam, social isolation, avoidance of talking about  
experiences in Vietnam, "hyperstartle" response to sudden 
loud noises, and difficulty in maintaining good interpersonal 
relationships.  

2.  Objective medical findings, including a Global Assessment 
of Functioning scale score of 60, indicate the veteran is 
moderately impaired due to service-connected PTSD.  He also 
has a long history of alcohol and drug abuse and a 
nonservice-connected antisocial personality disorder that 
apparently contribute to social and occupational impairment.  
Substance abuse is not related to PTSD.             

3.  The veteran is not disabled or incapacitated by service-
connected PTSD such that it prevents him from obtaining and 
maintaining gainful employment.    


CONCLUSIONS OF LAW

1.  Criteria for a disability rating higher than fifty (50) 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

2.  Criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act and Other Due Process 
Concerns

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In April 2001, the RO 
sent the veteran a letter explaining VCAA duties to notify 
and assist, the veteran's and VA's respective 
responsibilities in claim development, what evidence is 
needed to establish entitlement to TDIU and a higher 
evaluation for PTSD, and what specifically the RO had done to 
date and would continue to do to assist in claim development.  
As there had been substantial evidentiary development in the 
case as of April 2001, the VCAA letter specified what 
additional evidence and information are needed to 
substantiate the claim.  Further, through the Statement of 
the Case (SOC) and Supplemental SOCs (SSOCs) dated in 2002 
and 2004, the veteran had ample notice of applicable 
evaluation criteria and what evidence was considered in 
evaluating the claim.  Moreover, the July 2002 SSOC set forth 
regulatory and statutory requirements then in effect 
pertaining to the duties to notify and assist.  Neither the 
veteran nor his representative has argued that there is a 
VCAA notice defect in this case.  

The Board notes that the April 2001 letter was not sent 
before the rating decision from which this appeal arises was 
issued (in March 2000).  At most, this is a technical defect 
that posed no prejudice to the veteran.  Here, because VCAA 
was enacted after the rating decision from which this appeal 
arose, a pre-AOJ-adjudication VCAA notice was simply not 
possible.  This case is therefore distinguishable from one in 
which the AOJ decision being appealed was issued after the 
enactment of VCAA and the VCAA notice was sent after such a 
decision.  In this connection, it is noted that the Pelegrini 
Court explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a valid VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to afford a claimant every reasonable opportunity to 
substantiate his or her claim, but that a case-by-case 
evaluation may be necessary where, as here, the VCAA was not 
enacted until after the AOJ decision on appeal was issued.  
After the law was enacted during the appeal period, the 
veteran was given adequate notice thereof.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA and private medical records, 
and associated them with the claims folder.  The veteran was 
given appropriate VA compensation and pension (C&P) 
examinations.  No additional evidence was submitted after the 
issuance of the most recent (February 2004) SSOC, sent to the 
veteran in March 2004.  Nothing in the record indicates that 
the veteran identified any relevant records for which he 
wanted the VA's assistance in obtaining that are not 
presently included in the record.  

On a related matter, the Board notes that the veteran was 
advised of his right to personally testify before a member of 
the Board in connection with this claim.  In an attachment to 
VA Form 9 titled "Appeal Hearing Options," he indicated 
that he desired both a "Travel Board" hearing at the RO and 
a Board videoconference hearing at the RO.  In January 2003, 
the RO wrote the veteran advising him that he is entitled to 
one Board hearing and asked him to clarify what type of Board 
hearing he desired.  The RO's action is consistent with the 
Board's remand order issued on December 16, 2002.  Apparently 
because the veteran did not reply to this letter, the RO 
scheduled the veteran for a Travel Board hearing to be held 
at the RO in June 2003, and notified the veteran of the 
hearing schedule in a May 2003 letter.  Later in May 2003, 
the veteran and his representative informed the RO that the 
veteran is incarcerated and cannot testify at a Board 
hearing, but that he desires a Travel Board hearing upon 
release from prison.  The record indicates that the veteran 
was imprisoned in 2001 and would not be released for some ten 
years.      

The law provides that VA must "tailor [its] assistance to 
the peculiar circumstances of confinement . . . [as 
incarcerated veterans] are entitled to the same care and 
consideration given to their fellow [non-incarcerated] 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, the law also recognizes that VA's ability to 
assist an incarcerated veteran in developing a claim is 
limited by the circumstances of incarceration.  Bolton, 8 
Vet. App. at 191 (VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the veteran from that 
facility).  While the Board is aware that in some instances 
penal institutions have permitted incarcerated veterans to 
attend VA hearings accompanied by guards and with other 
appropriate security measures taken.  However, this is not a 
matter within VA's power.  

Further, the record indicates that, in December 2000, before 
incarceration, the veteran testified personally at an RO 
hearing.  The RO hearing transcript is not of record, as the 
recording of the hearing reportedly is unavailable due to 
recording equipment malfunction.  The record includes a March 
2001 summary of the veteran's RO hearing testimony as 
documented by an RO officer who presided over the hearing.  
Thus, while there is no Board hearing testimony and the Board 
regrets the unavailability of the RO hearing transcript, the 
veteran nonetheless had an opportunity to personally present 
himself and give testimony.  Moreover, the veteran and his 
representative have submitted numerous written statements and 
argument in support of the pending claim.  There is no 
indication that there is additional, existing evidence - 
testimonial or medical - outstanding that is necessary for a 
fair adjudication of this claim.  In fact, in an August 2004 
statement, the veteran's representative affirmatively stated 
that the veteran has no further argument or evidence to 
support the claim.      

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Laws and Regulations Governing PTSD Evaluation and TDIU

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003), Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

VA assigns disability ratings for service-connected PTSD in 
accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 50 percent rating is warranted under 
Diagnostic Code 9411 when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thought; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 



A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name. 

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for a claim for an increased rating for a disability 
for which service connection was established years before, as 
is the case here, the primary concern is normally the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

With respect to the TDIU claim, VA will grant TDIU where the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of service-
connected disability (or disabilities).  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  TDIU may be assigned where the schedular 
rating is less than total and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more.  If there are two or more 
disabilities, one must be rated at 40 percent or more, and 
sufficient additional disability for a combined rating of 70 
percent or more.  38 C.F.R. § 4.16 (2003).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2003).  Nonetheless, 
for a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      

III.  Evidence and Analysis

The record indicates that service connection for PTSD has 
been in effect since 1998.  See July 1998 rating decision, 
which granted service connection and assigned an evaluation 
of 50 percent effective in February 1998.  PTSD is the only 
disability for which service connection is in effect.  
Accordingly, for a favorable resolution of this claim as to 
TDIU, the evidence would have to support an increased 
evaluation of PTSD at least to the next higher level of 70 
percent under Diagnostic Code 9411, as a prerequisite for 
TDIU is a minimum evaluation of 60 percent where service 
connection is in effect for one disability only.  In late 
1999, the veteran petitioned for a higher evaluation for 
PTSD.  

In various statements submitted in support of his TDIU claim, 
the veteran indicated that he had been self-employed from 
1992 to 1998 (part time from 1996 to 1998), as an automobile 
mechanic.  He reported last had gainful employment in 
February 1998.  However, as documented in a VA compensation 
and pension (C&P) evaluation report (discussed below), the 
veteran reportedly had some gainful self-employment as a 
mechanic as recently as in January 2001.  In a May 2003 
statement, he reported that he was arrested in September 
2000.  Other records in the claims folder indicate that he 
has been incarcerated since August 2001 and is not due for 
release from prison for some 10 years.    
 
Evidence submitted in support of this claim includes a VA 
medical report documenting hospitalization for less than one 
month between October and November 1999.  The report 
indicates that the veteran had checked himself into the VA 
facility due to significant, long-standing substance abuse 
(see, e.g., September 1999 VA medical center (VAMC) 
outpatient treatment records indicating that he reported 
alcohol use for some 35 years and cannabis use for 32 years), 
and not to PTSD symptoms, as he himself reportedly said upon 
admittance that he had problems with "marijuana and 
alcohol."  The hospitalization report notes a prior 
diagnosis of PTSD; however, no psychiatric treatment was 
given for PTSD during the period of hospitalization.  In 
fact, the report notes that the veteran was neatly dressed 
and well-groomed; that his speech was coherent and goal-
oriented; and that his affect was appropriate to pleasant 
mood.  He reportedly denied suicidal or homicidal ideation or 
plan.  

VAMC outpatient treatment records dated between late 1998 and 
2000 indicate the veteran's report of a history of anxiety, 
depression, and PTSD.  In late 2000, the veteran was 
diagnosed with adjustment disorder with depressed mood, and 
was briefly hospitalized at a VA facility for depression and 
alcohol and marijuana abuse.  These records also document a 
Global Assessment of Functioning (GAF) scale score of 45.  
(GAF is a scale from 0 to 100, reflecting "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130 (2003).)  A GAF score ranging between 
41 and 50 typically indicate serious psychiatric impairment 
(such as suicidal ideation, severe obsessional rituals) or 
serious impairment of social or occupational functioning 
(such as conflicts with peers and coworkers).  The veteran 
participated in a VA substance abuse recovery program.    

A VA C&P examination report dated in February 2000 documents 
the veteran's report of alcohol use since teenage years and 
some 50 prior arrests for "drunk and disorderly" behavior.  
He further reported having had two prior "driving under the 
influence" citations, a prior arrest for shooting his 
brother-in-law, having driven into two cars out of anger, and 
a prior conviction for receiving stolen property.  He also 
reported haunting memories of service in Vietnam, social 
isolation, and avoidance of talking about service 
experiences.  He stated that he had beaten one of his former 
spouses and that he becomes angry easily.  He reported that 
these problems have affected him to the point that he can no 
longer work.  The examiner noted that the veteran has 
occupational and social impairment with problems concerning 
interpersonal relationships, poor judgment, impaired impulse 
control, antisocial features, and difficulty being 
independent.  The veteran was assessed with chronic substance 
dependence, PTSD, and antisocial personality structure.  His 
GAF score was 55 (a range of 51 to 60 is assigned for 
moderate psychiatric symptoms or moderate impairment of 
social and occupational functioning).  The examiner stated 
that it is difficult to determine the extent to which 
service-connected PTSD alone impairs the veteran's overall 
psychiatric state, as the veteran apparently had no 
significant period of abstinence from substance use other 
than the periods of hospitalization.     

The January 2001 C&P examination report provides that the 
veteran reported nightmares about Vietnam 3-4 times per week, 
"hyperstartle" response to sudden loud noises, social 
isolation, and difficulty getting along with people and 
expressing emotions.  He has disturbing thoughts about 
Vietnam 1-2 times per week and stated that helicopter noises 
and diesel fuel odors remind him of Vietnam.  He reportedly 
did some automobile mechanic work intermittently, on a self-
employed basis.  The veteran's affect was constricted and 
anxious, and he reported ongoing suicidal ideation, but 
denied specific suicidal or homicidal plan or intent.  
Insight was poor; judgment was adequate; memory capacity was 
fair.  There was no evidence of illogical or delusional 
thought process.  Impressions noted were PTSD, alcohol 
dependence, marijuana abuse, and antisocial personality 
disorder, among other things, with an overall GAF score of 
45.  However, the GAF score limited to PTSD was 60.  The 
examiner specifically stated that the veteran's substance 
abuse is not a direct result of PTSD.             

Private facility records (apparently associated with medical 
evaluation during incarceration) dated between 2002 and 2003, 
primarily concern medical problems apparently unrelated to 
the matter on appeal, as they discuss, e.g., the veteran's 
long history of smoking and chronic obstructive pulmonary 
disease, emphysema, and bronchitis.  With respect to 
psychiatric problems, however, they do note a history of 
depression, anxiety, and PTSD "in remission."  March 2002 
records state that the veteran reported having had suicidal 
thoughts in the past, but did not have them at the time.  
June and September 2002 records indicate that he himself 
reported that he does not have any "mental" problems.  It 
is noted that June 2002 records specifically provide that the 
veteran's mood and affect were "WNL" (within normal limits) 
and that there were "no overt psychiatric symptoms."  The 
veteran reportedly stated in October 2002 that he was on no 
medication for psychiatric problems at that time, denied 
being mentally ill, and purportedly indicated that he "only 
went to the VA [h]ospital to [e]nsure VA [b]enefits."                

With respect to non-medical evidence, as documented in the RO 
hearing officer's summary of the December 2000 hearing, the 
veteran reportedly testified that he had difficulty 
understanding the VA medical examiner who had conducted the 
February 2000 C&P examination and requested that he be seen 
by another examiner.  (As noted above, the veteran was 
examined again, in early 2001.)  He further reported that he 
has difficulty controlling his anger, which adversely affects 
his family relationships.  

Finally, the record includes a layperson statement of Mr. C. 
T., who reportedly has known the veteran and one of his 
former wives for many years.  The statement, which is not 
dated but was received by the RO in May 2003, generally 
discusses the troubled relationships between the veteran and 
his former wife and a dependent child, as well as the 
veteran's history of trouble with the law.  Mr. C. T. also 
stated that the veteran "act[ed] different[ly]" after 
taking medication prescribed by VA physicians.  However, 
other than stating that the veteran had chosen to work on his 
race car rather than in his auto shop, Mr. C. T.'s statement 
does not provide details about how the veteran "acted 
differently."  

The evidence, in sum, would suggest that the veteran has, and 
has had for some time, numerous problems, including difficult 
family problems, trouble with the law, and difficulty 
attempted recovery from long-standing substance abuse, which 
apparently played a role in his overall psychiatric state.  
However, VA disability benefits are awarded for service-
connected disabilities.  In this case, the only service-
connected disability is PTSD, evaluated at 50 percent since 
1998.  The next higher evaluation of 70 percent requires 
evidence of significant occupational and social impairment 
due to PTSD symptoms, and not due to the veteran's own 
misconduct or other personal problems wholly unrelated to 
active service or any injury incurred therein.  Here, the 
evidence does not support the existence of most of the 
typical indicators of PTSD symptoms corresponding to a 70 
percent rating, to include suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, near-
continuous panic or depression, lack of impulse control, or 
spatial disorientation.  It also is noted that a recent 
medical examination documented a GAF score of 60 specifically 
for PTSD symptoms, which indicates, at most, moderate 
impairment, as 60 is the highest score in the "moderate 
impairment" range between 51 and 60 in the GAF scale.     

The Board acknowledges evidence that the veteran has 
difficulty maintaining good interpersonal relationships and 
control over his anger; however, the evidence also indicates 
that he has antisocial personality disorder, which apparently 
contributes to these problems.  Further complicating these 
problems is evidence of what appears to have been the 
veteran's own misconduct - trouble with the law and chronic 
substance abuse - unrelated to active service.  In fact, a VA 
medical examiner specifically stated that there is no 
relationship between chronic substance abuse and PTSD, and 
there is no evidence that the veteran himself alleged that 
PTSD symptoms led to excessive drinking and/or drug abuse.  
Nor is there evidence that PTSD so impaired his psychiatric 
functioning such that there is some basis for a relationship 
between his criminal history and PTSD.  At most, the evidence 
documents moderate PTSD symptoms generally limited to reports 
of nightmares and disturbing thoughts about Vietnam, social 
isolation, avoidance of talking about service experiences, 
"hyperstartle" response to sudden loud noises, and 
difficulty in maintaining good interpersonal relationships.  
    
Nor does the evidence support a finding that the veteran is 
incapacitated, hospitalized, or otherwise confined due to 
service-connected PTSD so as to preclude gainful employment.  
In fact, the few brief instances of hospitalization during 
the appeal period apparently were due to substance abuse, not 
due to PTSD symptoms.  Moreover, the evidence suggests that, 
as recently as in early 2001, the veteran had some gainful 
employment as an auto mechanic.  Shortly thereafter, he, of 
course, could not maintain any employment as he became 
incarcerated.  Accordingly, the evidence does not support a 
finding that PTSD renders the veteran unemployable, and TDIU 
is not warranted.


ORDER

1.  A disability evaluation higher than 50 percent for 
service-connected PTSD is denied.

2.  TDIU is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



